Citation Nr: 0011781	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-26 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for chronic venous 
insufficiency with occlusion of common iliac vein, currently 
evaluated at 60 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claims on appeals.  The 
veteran's left leg venous insufficiency disability rating was 
subsequently increased to 60 percent by a rating decision 
dated in May 1998 and made effective as of the date of the 
new regulations with respect to diseases of the arteries and 
vein.   However, a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 60 percent remains in 
appellate status.  

Moreover, the Board notes that the veteran did not file a 
claim for a total rating for compensation purposes based on 
individual unemployability until June 1998, after the grant 
of a 60 percent schedular rating for his service-connected 
disability.  Accordingly, given the favorable grant of a 100 
percent schedular evaluation on the issue of the veteran's 
left leg venous insufficiency disability for the period of 
the new regulations only, the Board finds that the claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability is also granted for that 
period.



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  For the period prior to January 1998, the veteran's left 
leg venous insufficiency disability was manifested by 
subjective complaints of swelling and cramping and objective 
findings of edema, discoloration, and small varicosities.  
There was no evidence of board-like swelling.

3.  For the period prior to January 1998, the veteran's left 
leg venous insufficiency disability was unilateral and showed 
pronounced varicose veins, but there was no evidence of 
pigmentation cyanosis, eczema, or ulcerations.  

4.  The veteran's left leg venous insufficiency disability is 
currently manifested by board-like edema and constant pain.  

5.  The veteran's service-connected left leg venous 
insufficiency disability, more likely than not, is currently 
of such severity as to preclude him from securing and 
following any form of substantially gainful employment 
consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for chronic venous insufficiency with occlusion of common 
iliac vein for the period prior to January 12, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic 
Codes (DCs) 7120, 7121 (1997).

2.  The criteria for a 100 percent evaluation for chronic 
venous insufficiency with occlusion of common iliac vein for 
the period after January 12, 1998, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes (DCs) 7120, 
7121 (1999).

3.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of a total rating by 
reason of individual unemployability due to service-connected 
disabilities for the period after January 12, 1998, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has incurred an increase in his 
service-connected disability.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

While this appeal was pending, the applicable rating criteria 
for diseases of the arteries and veins, 38 C.F.R. § 4.104, 
was amended effective January 12, 1998.  See 62 Fed. Reg. 
65207-65244.  The timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  It is determined, as discussed 
below, that the new criteria are more favorable than the old.  
They became effective January 12, 1998, and are for 
application from that time.  See VAOPGCPREC 3-2000 (Apr. 10, 
2000) (Precedent Opinion of the General Counsel of the VA).  
The new criteria, coupled with the findings of a VA 
examination the next month, provide a basis for the increased 
rating as set forth below.

Under the old regulations (prior to January 12, 1998), a 50 
percent evaluation was warranted for pronounced unilateral 
varicose veins under DC 7120, the highest available for 
unilateral varicose veins under that code.  38 C.F.R. 
§ 4.104, DC 7120 (1997).  Under the old DC 7121 (phlebitis or 
thrombophlebitis), a 30 percent evaluation was warranted for 
persistent swelling of the leg or thigh, increased on 
standing or walking one or two hours, readily relieved by 
recumbency; moderate discoloration, pigmentation and 
cyanosis.  A 60 percent rating required persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.  
A 100 percent rating was assigned for massive board-like 
swelling, with severe and constant pain at rest.  38 C.F.R. 
§ 4.104, DC 7121 (1997).

Under regulations in effect since January 12, 1998 (and 
considered by the RO), for both DC 7120 (varicose veins) and 
DC 7121 (post-phlebitic syndrome), a 60 percent evaluation 
requires persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation mandates massive board-like edema with 
constant pain at rest.  Identical Notes at the end of DC 7120 
and DC 7121 indicate that the evaluations are for involvement 
of a single extremity.  If more than one extremity is 
involved, evaluation of each extremity is separately 
undertaken and combined using the bilateral factor, if 
applicable.

Turning first to the proper evaluation for the veteran's 
service-connected left leg venous insufficiency disability 
under the old regulations, the Board notes that a November 
1995 VA arteries and veins examination report revealed that 
the veteran had undergone a saphenous femoral bypass of the 
left femoral vein in 1978.  He complained of edema in the 
left leg and foot with cramping throughout the left leg.  
Nocturnal cramps were severe enough to require sleeping in a 
recliner with frequent intervals of getting up and moving 
about.  

Physical examination revealed that the veteran walked with a 
cane, had model bluish, purplish discoloration with pitting 
edema over the foot, ankle and halfway up the calf.  The 
entire extremity from the left knee to toes was cooler to 
touch and the femoropopliteal pulse was discernible but no 
pitting pulses were palpable.  There were multiple spider to 
small varicosities over the medial upper thigh.  There was 
apparent both arterial and venous insufficiency over the 
entire left leg.  The final diagnoses included arterial 
occlusive disease of the left lower extremity, symptomatic 
with claudication at rest, and chronic venous insufficiency 
of the left lower leg with persistent edema of the foot, 
ankle, and lower leg.

In March 1997, the veteran underwent a venous lower extremity 
color flow evaluation for a history of swelling of the left 
lower extremity and varicose veins.  The report revealed a 
chronic recanalized deep vein thrombosis in the left distal 
external iliac.  The proximal iliac could not be visualized.  
The remainder of the left lower extremity deep system was 
patent and without evidence of deep vein thrombosis.  There 
was also valvular incompetence in the left deep and 
superficial system.  In an April 1997 private history and 
physical report, the veteran related a history of, among 
other things, peripheral vascular disease, status/post 
saphenous vein graft.  Physical examination revealed trace 
pitting edema of the lower extremities, left greater than 
right, and 2+ distal pulses.  The examining physician 
referenced the prior vascular laboratory study.  The clinical 
impressions included chronic venous insufficiency of the left 
lower extremity, status/post saphenous vein venous bypass in 
1978.

Based on the above, the Board finds that no greater than a 50 
percent evaluation was warranted under the old regulations.  
Specifically, a higher than 50 percent rating was not 
available under DC 7120 for varicose veins, unilateral, 
regardless of the severity of the disability.  Further, a 60 
percent evaluation was not warranted under DC 7121 because, 
although there was evidence of persistent swelling and some 
discoloration, there was no evidence of eczema or 
ulcerations.  In addition, although the veteran showed 
evidence of pitting edema, there was no evidence of board-
like swelling.  Moreover, the veteran reported some cramping, 
including nighttime claudication, but it did not appear from 
the subsequent private history and physical examination that 
the pain arose to the level of severe and constant.  
Accordingly, the Board finds that the over-all picture of the 
veteran's left leg venous insufficiency disability prior to 
January 1998 more closely resembled a 50 percent evaluation 
under DC 7120, which was the highest available under that 
code at the time.

Turning next to the proper evaluation under the current 
regulations, the Board notes that a VA arteries and veins 
examination report undertaken in February 1998, shortly after 
the new regulations were in effect, revealed a history of 
traumatic hematoma in service with subsequent large 
varicosities of the left lower leg, swelling and pain 
throughout the leg, and collateral venous drainage through 
the lower abdomen.  It was noted that the veteran had 
undergone a saphenous femoral bypass graft in 1978.  The 
veteran complained of pain in the left leg when standing, 
increased pain in the knee and upper leg with brisk walking, 
very little relief on elevation of the leg, and the need for 
a cane due to favoring the leg.

Physical examination revealed that the left leg was zonishly 
bluish-red, darker than a very white right leg.  The left 
calf was 11/2 inches larger in diameter than the right.  
Bilateral lower extremity varicose veins with obvious 
incompetence of the performators was noted.  There was some 
brown discoloration of the skin consistent with a healed 
ulcer in the lower left calf and medial left foot.  He had 
woody, board-like edema measuring approximately 1/4 inches 
thick in the pretibial area.  Doppler flow was normal in both 
lower legs and feet.  Calf pressures showed excellent 
arterial flow to the left and foot.  The final diagnosis was 
left leg post phlebitic syndrome and deep venous thrombosis 
with multiple saphenous varicosities and a history of greater 
saphenous insufficiency and femoral vein insufficiency 
relieved by a transverse abdominal saphenous femoral vein 
graft in 1978.  The examiner concluded that the veteran 
claimed difficulty walking briskly due to pain and edema.  
The arterial support was noted to be adequate with no 
evidence of arterial insufficiency.

Additional outpatient treatment note reveal on-going 
complaints of persistent left lower extremity pain, swelling, 
and cramping.  In an October 1998 private clinic report, the 
veteran complained of persistent pain from the groin area 
down the left leg.  Medications included Elavil without 
significant relief.  He reported that the pain kept him up at 
night and he found it difficult to walk.  He indicated that 
the sensation had decreased on his left leg.  Physical 
examination revealed that the left calf was larger than the 
right, dorsalis pedis pulses were 2+ and symmetrical, there 
was 1+ pitting edema in the left lower leg and foot compared 
to the right, and some distended superficial veins evidence 
of the left foot.  Feet were warm but sensation was decreased 
to tactile stimulation.  Motor strength was normal.  There 
were multiple purpuric lesions on the left lower leg, which 
the patient stated were chronic and recurrent.  The clinical 
assessment was left iliac vein deep vein thrombosis 
status/post bypass with resultant chronic pain in the 
extremity, refractory to treatment.  

In a January 1999 personal hearing, the veteran testified 
that he slept in a recliner because he could not sleep well 
due to constant severe pain.  He indicated that medication 
did not help nor did elevating his feet.  He reported that 
the swelling never receded, even with elevation, and that the 
swelling in his left leg felt like a hard board.  He observed 
that the pain did not seem worse sitting or standing because 
it was severe all the time.  He pulled up his pants leg which 
revealed pigment changes of brown spots on the leg with 
eczema and small weeping postules.  He reflected that he used 
cream on the areas twice a day.  The hearing officer observed 
a very red rash on the leg slightly above the right knee to 
the foot, which she described as very red and angry looking.  
The veteran indicated that the redness in the leg was present 
all the time and he took a pill to help the itching.  He also 
wore support hose all the time but did not have them on in 
order to show the leg at the hearing.  He indicated that he 
had to walk slow due to pain.

After reviewing the applicable rating criteria in effect 
since the change in regulations in January 1998, and the 
reported objective findings and subjective complaints, the 
Board is of the opinion that a 100 percent evaluation for the 
veteran's left leg venous insufficiency disability is 
warranted.  First, in the initial VA examination report after 
the change in regulations, the examiner noted that the 
veteran demonstrated board-like edema in the left lower 
extremity.  Further, the veteran complained of constant pain 
in the leg and had very little relief on elevation of his 
leg.  This is consistent with his sworn testimony that he 
experiences constant pain, that his leg had board-like 
swelling, and that the swelling in the leg never recedes.  
Accordingly, the Board finds that, since January 1998, the 
veteran's left leg venous insufficiency disability was of 
such a degree and persistence that the overall picture 
constitutes a rating consistent with a 100 percent schedular 
evaluation.  

With respect to the veteran's claim for a total rating based 
on individual unemployability, the Board notes that the 
regulations provide that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (1999).  For purposes of one 60 percent disability, 
disabilities resulting from common etiology or a single 
accident, or multiple injuries incurred in action will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2), (4) 
(1999).  Veterans who fail to meet these percentage standards 
but are nonetheless unemployable by reason of service-
connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (1999).

In addition, the Board will consider 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (1999).

In this case, the Board initially finds that the veteran has 
met the percentage standards outlined in the regulation.  
Further, the Board notes that the veteran graduated from high 
school but had no additional education or training.  It 
appears that he had not worked for a number of years prior to 
filing his current claim for a total rating.  For a veteran 
to prevail on a claim for a total compensation rating based 
on individual unemployability, the record must reflect some 
factor which takes his or her case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Nonetheless, based on the veteran's now-current 100 percent 
rating for a left leg venous insufficiency disability, it is 
the opinion of the Board that the veteran's service connected 
disorder, and the symptoms reasonably attributed thereto, 
preclude more than marginal employment.  Specifically, the 
severity of his service connected disorder, when reviewed 
alone, more likely than not render the veteran unemployable.  
That is to say, the nature and extent of the veteran's 
service-connected disability is such that he could not 
realistically be expected to obtain or maintain any type of 
substantially gainful employment, given the significant 
swelling in his legs, the retractable pain, and the 
difficulty with mobility.  While nonservice-connected 
disabilities may be present, their effect on employability 
must be completely disregarded, as well as his advanced age.  
See 38 C.F.R. § 3.341(a) (1999); Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992).  Accordingly, it is the opinion of the 
Board that the veteran's service-connected left leg venous 
insufficiency disability meets this standard.  With 
resolution of reasonable doubt in the veteran's favor, a 
total compensation rating based on individual unemployability 
is warranted for the period in which the 100 percent 
disability rating is also in effect. 


ORDER

Entitlement to an evaluation in excess of 50 percent for 
chronic venous insufficiency with occlusion of common iliac 
vein for the period prior to January 12, 1998, is denied.

Entitlement to an evaluation of 100 percent for chronic 
venous insufficiency with occlusion of common iliac vein is 
granted for the period after January 12, 1998, subject to the 
law and regulations governing the award of monetary benefits.

A total rating for compensation purposes based on individual 
unemployability is granted for the period after January 12, 
1998, subject to the laws and regulations governing the award 
of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

